                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION
TERRY L. ROSS                                                                      PLAINTIFF

v.                                  Civil No. 4:19-cv-04028

SHERIFF WOLCOX, Sevier County,
Arkansas; and NURSE S FLOUNAY,
LPH Sevier County Jail                                                         DEFENDANTS

                                           ORDER

       Plaintiff Terry L. Ross filed this case pro se pursuant to 42 U.S.C. § 1983. Before the

Court is Plaintiff’s Motion to Subpoena/Request for Medical Documents. (ECF No. 34).

       In the instant motion Plaintiff asks the Court to issue subpoenas, presumably for his own

medical records, from the Arkansas Department of Correction – Ouachita River Unit and Grimes

Unit, the Newport Hospital, and U.A.M.S. Hospital in Little Rock, Arkansas. However, Plaintiff

has not identified the approximate dates he received medical treatment at each facility.

Accordingly, Plaintiff’s motion (ECF No. 34) is DENIED.

       Plaintiff is DIRECTED to resubmit his motion for subpoenas and identify the

approximate dates he received treatment from each facility for which he is requesting his

medical records.

 IT IS SO ORDERED this 3rd day of October 2019.

                                            /s/Barry A. Bryant
                                            HON. BARRY A. BRYANT
                                            UNITED STATES MAGISTRATE JUDGE
